Grant, C. J.
I think the court was correct in directing a verdict. The sidewalk was in a condition in which the city had a right to leave it. If there had been a plank or stone walk of the same incline as the ground, it would have been equally, if not more, dangerous. It was not unsafe or dangerous in its original condition. It was made unsafe solely by the accumulation of ice and snow. *659Sidewalks and streets must have inclines, and, whatever may be the decisions of the courts of other States, it is settled in this State that municipalities are not liable for accidents caused by the natural accumulations of ice and snow. Gavett v. City of Jackson, 109 Mich. 408 (32 L. R. A. 861); Hutchinson v. City of Ypsilanti, 103 Mich. 12. See, also, authorities cited in these two cases. All inclined sidewalks become dangerous for pedestrians when covered with ice. All the law requires is that the municipality shall keep them otherwise in a reasonably safe condition.
The judgment is affirmed.
Hooker and Long, JJ., concurred with Grant, C. J.